      2:18-cr-01017-DCN        Date Filed 05/15/19    Entry Number 222     Page 1 of 1




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA
                                   CHARLESTON DIVISION


  United States of America

                vs                                          CR NO. 2:18-CR-01017-DCN-l

  Jalisa Thompson


                                            PLEA

         The defendant, Jalisa Thompson, having withdrawn her plea of Not Guilty entered,

                                                        ~
  November 28, 2018 pleads guilty to Count(s) _____ _ _ _ _ _ _ofthe

~ p e r s e d i n g Indictment, after arraignment in open court.




                                                      ~~ iliuhf~
                                                     (Sied) Defendant

  Charleston, South Carolina
  May 15, 2019
